64 N.Y.2d 630 (1984)
Gwendoline B. Bewers et al., Appellants,
v.
American Home Products Corporation et al., Respondents.
Sandra P. Clifton et al., Appellants,
v.
American Home Products Corporation et al., Respondents.
Sandra J. Howells et al., Appellants,
v.
American Home Products Corporation et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Decided November 29, 1984.
John J. Carlino for appellants.
Lewis Perkiss for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs. It cannot be said, as a matter of law, that the Appellate Division (99 AD2d 949) abused its discretion in dismissing the complaints pursuant to CPLR 327.